DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide device, vertically oriented deflecting axis, central recess, and the hold-down-clamp device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure is objected to because of the following informalities: 
Reference #94 has been used to designate “flattened point” and “rounded point”
Appropriate correction is required.
Claim Objections
Claim 36 is objected to because of the following informalities:  
Claim 36 “the first into the second path section” should be amended to read –the first path section into the second path section—for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 40 (as well as dependent claims due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recited the limitation “the conveying direction” which is vague and indefinite. It is unclear which conveying direction is claimed. One person of ordinary skill within the art could interpret the limitation as the first conveying direction, while another person of ordinary skill within the art could interpret the limitation as the second conveying direction.
Claim 49 recited the limitation "the first and second deflecting elements".  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recited the limitation “an inner edge of the conveyor runs in mutually adjacent form in the first and second path section and the first and second deflecting elements, respectively, lie against the inner edge of the conveyor, and wherein each of the first and second deflectors, respectively, have a second deflecting element which lies 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-26 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WOOCK ERIC M (US 3250250 A; hereinafter Woock).
Regarding claim 25 Woock teaches:
A feeding device for working animals. (See Fig. 1 #1) 

    PNG
    media_image1.png
    633
    628
    media_image1.png
    Greyscale
A conveyor having a plurality of receiving regions for a feed, the receiving regions being arranged along the conveyor chain and being accessible from above by the working animals. (See Fig. 1 # 5, 6, 7); (Column 2, lines 0-9) 
A feed supply device for supplying feed to the receiving regions. (See Fig. 1 #9);  (Column 2, lines 4-8) The chain is driven in one direction by means of a motor and a gear box unit, indicated generally at 8, and a hopper 9 to receive the supply of feed to be supplied to the trough unit is mounted in overlying relation to one of the lengths of trough 2
A guide device for guiding the conveyor along a predetermined path. (See Fig. 1 #2); (Column 1, lines 61-66) This assembly 1 comprises a plurality of open-topped trough Sections 2 arranged in parallel relation in the form of Spaced opposed pairs, connected at their adjacent ends by covered corner housings 3 in which vertical-axis pulleys 4 are mounted.
Wherein the guide device guides the conveyor in a first path section of the predetermined path parallel and in a horizontal direction adjacent to a second (See Fig. 1); (Column 1, lines 61-66) This assembly 1 comprises a plurality of open-topped trough Sections 2 arranged in parallel relation in the form of spaced opposed pairs, connected at their adjacent ends by covered corner housings 3 in which vertical-axis pulleys 4 are mounted.
Regarding claim 26 Woock, as shown above, discloses all of the limitations of claim 25. Woock further teaches:
Wherein the conveyor is an endless conveyor. (Column 1, lines 67-70) An endless feed advancing and agitating chain 5 of special construction is mounted in the trough assembly at the bottom thereof, and is trained about the various sprockets pulleys 4 in the corner housings 3.
Regarding claim 35 Woock, as shown above, discloses all of the limitations of claim 25. Woock further teaches:
Wherein the conveyor is arranged and designed in the first and second path section for the removal of feed by the working animal. (Column 1, lines 60-66) 
Regarding claim 36 Woock, as shown above, discloses all of the limitations of claim 25. Woock further teaches:
Wherein the conveyor is deflected from the first into the second path section about a vertically oriented deflecting axis. (See Fig. 1 #3, 4); (Column 1, lines 60-66) 
Regarding claim 37 Woock, as shown above, discloses all of the limitations of claim 25. Woock further teaches:
Wherein the guide device is formed by a feed trough which extends along the first and second path section and encloses the first and second path section at the bottom and laterally, wherein the feed trough preferably extends along the entire course of the conveyor.
  Regarding claim 37 Woock, as shown above, discloses all of the limitations of claim 25. Woock further teaches:
Wherein the feed trough has an elevation which is arranged between the first and the second path section and extends along the path sections. (See Fig. 1 above)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Woock in view of PITTARD EDWARD W (US 3433205 A; hereinafter Pittard).
Regarding claims 27-28 Woock, as shown above, discloses all of the limitations of claim 25. Woock does not teach. Pittard teaches:
Wherein the feed supply device is designed to supply feed simultaneously into the receiving regions of the conveyor in the first and in the second path section. (See Fig. 1 B, C); (Column 3, lines 5-10) the trough C carries the conveyor B and confines the feed so that the feed can be transported along a predetermined path by the conveyor. In the particular embodiment illustrated there are two parallel troughs C, each of which has a conveyor running therethrough.
The feed supply device extends over the first and the second path section. (See Fig. 1 B, C); (Column 3, lines 5-10)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the hopper of Woock to extend over the first and second path sections such that feed would be fed simultaneously into the receiving regions, as taught by Pittard, in order to gain the advantages of a more efficient feed dispensing conveyor.
Regarding claims 29-30 Woock, in view of Pittard, as shown above, discloses all of the limitations of claim 25. Woock does not explicitly teach. Pittard teaches:
The first and the second path section extend over at least part of their adjacent and parallel course to a first deflector which is designed for deflecting the conveying direction of the conveyor by 180°. (See Fig. 1 #14); (Column 3, lines 10-13) Conventional cornering devices 14 are provided for changing the direction of travel of the conveyor chain.
The first and the second path section extend over at least part of their adjacent and parallel course to a second deflector which is designed for deflecting the conveying direction of the conveyor by 180°. (See Fig. 1 #14); (Column 3, lines 10-13) Conventional cornering devices 14 are provided for changing the direction of travel of the conveyor chain.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the conveyor device of Woock to incorporate the adjacent and parallel course, as taught by Pittard, in order to gain the advantages of a more efficient feed dispensing conveyor. The examiner would like to note that two turns made by the conveyor around the cornering devices would equal 180°. An additional two turns made by the conveyor around the cornering devices would also equal 180°.
Claims 31-34 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Woock in view of Pittard, further in view of JUENGEL VICTOR A (US 3164245 A; hereinafter Juengel).
Regarding claim 31 Woock, in view of Pittard, as shown above, discloses all of the limitations of claim 29. Woock further teaches:
A first deflector. (See Fig. 1 #3); (Column 1, lines 67-70)
Woock in view of Pittard does not teach:
A first deflecting element which is encircled by the conveyor over a circumferential angle of at least 180°.
Juengel
A first deflecting element which is encircled by the conveyor over a circumferential angle of at least 180°. (See Fig. 4 #23); (Column 3, lines 55-64)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the first deflector of Woock, in view of Pittard, to incorporate a deflecting element encircled by the conveyor over a circumferential angle of at least 180°, as taught by Juengel in order to gain the advantages of a feed dispensing device that can permit installations satisfying multiple working and location conditions.
Regarding claim 32 Woock, in view of Pittard, in view of Juengel, as shown above, discloses all of the limitations of claim 29. Woock, in view of Pittard does not explicitly teach. Juengel further teaches:
An inner edge of the conveyor runs in mutually adjacent form and the first deflecting element lies against the inner edge of the conveyor. (See Fig. 1 #2, 23); (Column 3, lines 55-64)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the conveyor and first and second path sections, as taught by Woock in view of Pittard, to include an inner edge of the conveyor which runs in mutually adjacent form, as taught by Juengel, in order to gain the advantages of a conveyor which performs turns in tight spaces such that the device may be installed in multiple locations.
Regarding claim 33 Woock, in view of Pittard, in view of Juengel, as shown above, discloses all of the limitations of claim 32. Woock, in view of Pittard does not explicitly teach. Juengel further teaches:
A second deflecting element which lies against an outer edge opposite the inner edge and deflects the conveyor to an adjacent course at a distance which (See Fig. 1 #25); (Column 3, lines 55-64)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the first deflector, as taught by Woock, in view of Pittard, to incorporate a second deflecting element which lies against an outer edge opposite the inner edge and deflects the conveyor to an adjacent course at a distance which is smaller than the diameter of the circle which the inner edge of the conveyor passes through, as taught by Juengel, in order to gain the advantages of increased tension and support of the conveyor.
Regarding claim 34 Woock, in view of Pittard, in view of Juengel, as shown above, discloses all of the limitations of claim 32. Woock, in view of Juengel does not explicitly teach. Pittard further teaches:
The first and the second path section extend over at least part of their adjacent and parallel course to a second deflector which is designed for deflecting the conveying direction of the conveyor by 180°. (See Fig. 1 #14); (Column 3, lines 10-13) Conventional cornering devices 14 are provided for changing the direction of travel of the conveyor chain.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the conveyor device of Woock, in view of Juengel, to incorporate the adjacent and parallel course, as taught by Pittard, in order to gain the advantages of a more efficient feed dispensing conveyor. The examiner would like to note that two turns made by the conveyor around the cornering devices would equal 180°. 
Regarding claim 49 Woock 
A feeding device for working animals. (See Fig. 1 #1) 
A conveyor having a plurality of receiving regions for a feed, the receiving regions being arranged along the conveyor chain and being accessible from above by the working animals. (See Fig. 1 # 5, 6, 7); (Column 2, lines 0-9) 
A feed supply device for supplying feed to the receiving regions. (See Fig. 1 #9);  (Column 2, lines 4-8) The chain is driven in one direction by means of a motor and a gear box unit, indicated generally at 8, and a hopper 9 to receive the supply of feed to be supplied to the trough unit is mounted in overlying relation to one of the lengths of trough 2
A guide device for guiding the conveyor along a predetermined path. (See Fig. 1 #2); (Column 1, lines 61-66) This assembly 1 comprises a plurality of open-topped trough Sections 2 arranged in parallel relation in the form of Spaced opposed pairs, connected at their adjacent ends by covered corner housings 3 in which vertical-axis pulleys 4 are mounted.
Wherein the guide device guides the conveyor in a first path section of the predetermined path parallel and in a horizontal direction adjacent to a second path section of the predetermined path, and wherein the conveyor is guided in the first path section in a first conveying direction which is opposed to a second conveying direction in which the conveyor is guided in the second path section. (See Fig. 1); (Column 1, lines 61-66) This assembly 1 comprises a plurality of open-topped trough Sections 2 arranged in parallel relation in the form of spaced opposed pairs, connected at their adjacent ends by covered corner housings 3 in which vertical-axis pulleys 4 are mounted.
Woock does not teach. Pittard teaches:
The first and the second path section extend over at least part of their adjacent and parallel course to a first deflector which is designed for deflecting the conveying direction of the conveyor by 180°. (See Fig. 1 #14); (Column 3, lines 10-13) Conventional cornering devices 14 are provided for changing the direction of travel of the conveyor chain.
The first and the second path section extend over at least part of their adjacent and parallel course to a second deflector which is designed for deflecting the conveying direction of the conveyor by 180°. (See Fig. 1 #14); (Column 3, lines 10-13) Conventional cornering devices 14 are provided for changing the direction of travel of the conveyor chain.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the conveyor device of Woock to incorporate the adjacent and parallel course, as taught by Pittard, in order to gain the advantages of a more efficient feed dispensing conveyor. The examiner would like to note that two turns made by the conveyor around the cornering devices would equal 180°. An additional two turns made by the conveyor around the cornering devices would also equal 180°.
Woock in view of Pittard does not explicitly teach. Juengel teaches:
An inner edge of the conveyor runs in mutually adjacent form and the first deflecting element lies against the inner edge of the conveyor. (See Fig. 1 #2, 23); (Column 3, lines 55-64)
A second deflecting element which lies against an outer edge opposite the inner edge and deflects the conveyor to an adjacent course at a distance which (See Fig. 1 #25); (Column 3, lines 55-64)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the conveyor, as taught by Woock, in view of Pittard, to include an inner edge of the conveyor, which runs in mutually adjacent form, as taught by Juengel, in order to gain the advantages of a conveyor which performs turns in tight spaces such that the device may be installed in multiple locations.
Claims 40-41, 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Woock in view of Pittard, further in view of Keirse; Philippe Hyppoliet Pia Maria (US 20170055500 A1; hereinafter Keirse).
Regarding claims 40 and 45 Woock, as shown above, discloses all of the limitations of claim 25. Woock teaches:
Wherein the conveyor is formed from a plurality of chain links which are coupled to one another at a coupling, form a horizontal receiving surface for the feed, and are coupled to one another for pivoting of two chain links coupled to one another about a vertically oriented pivot axis. (See Fig. 3 #6, 7); (Column 2, lines 0-5) The individual links 6 of the chain, and which links are relatively long, are connected together at their ends by centrally located transverse-axis circular connectors 7, which project above the links themselves.
Woock does not teach:
Wherein each chain link has an upwardly facing abrasive feed receiving region for receiving feed.
Keirse
Wherein each chain link has an upwardly facing abrasive feed receiving region for receiving feed. (See Fig. 3 #20); [0041]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the chain links of Woock, to incorporate an abrasive surface, as taught by Keirse, in order to gain the advantages of groomed chicken beaks. 
If for any reason the combination of Woock, in view of Keirse does not disclose where the links pivot about a vertically oriented pivot axis it would have been obvious that the links would pivot during the conveyance around the deflecting units.
	Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Regarding claims 41 and 44 Woock, in view of Keirse, as shown above, discloses all of the limitations of claim 40. Woock does not teach. Keirse further teaches:

    PNG
    media_image2.png
    474
    634
    media_image2.png
    Greyscale
Wherein each chain link has a guide region which is arranged adjacent to the abrasive feed receiving region, is non-abrasive, and faces upward for the sliding guiding of the chain link in a hold-down-clamp guide device. (See Fig. 3, #30 Ref A)
Wherein the coupling between two adjacent chain links takes place by means of an eyelet on one chain link, said eyelet engaging around a web section on the other chain link, wherein the eyelet has an upper surface which is designed as a non-abrasive guide surface for the sliding guiding of the chain link in a hold-down-clamp guide device. (See Fig. 3, #30 Ref A)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the chain links of Woock, to incorporate a non-abrasive surface in addition to an abrasive surface, as taught by Keirse, in order to gain the advantages of groomed chicken beaks without excessive chain link wear. 
Regarding claim 46 Woock, in view of Keirse, as shown above, discloses all of the limitations of claim 45. Woock does not teach. Keirse further teaches:
Sharp edged burr. (See Fig. 2A #23); [0041]
Punching operation. [0015]
Woock, to incorporate an abrasive surface, as taught by Keirse, in order to gain the advantages of groomed chicken beaks.
	Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Regarding claim 47 Woock, in view of Keirse, as shown above, discloses all of the limitations of claim 25. Woock further teaches:
Wherein the conveyor is formed from a plurality of chain links which are coupled to one another and are coupled to one another for pivoting of two chain links coupled to one another about a vertically oriented pivot axis. (See Fig. 3 #6, 7); (Column 2, lines 0-5) The individual links 6 of the chain, and which links are relatively long, are connected together at their ends by centrally located transverse-axis circular connectors 7, which project above the links themselves.
Woock does not teach. Keirse further teaches:
Metal plate product. [0041]
At least one edge between a surface section and an edge surface, wherein the edge is of sharp-edged design. (See Fig. 2a #23, 21b); [0042]
Woock, to incorporate an abrasive surface, as taught by Keirse, in order to gain the advantages of groomed chicken beaks.
Further, it would have been obvious to one having ordinary skill in the art at the time of filing to have chain links formed from a semi-finished plate product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 48 Woock, in view of Keirse, as shown above, discloses all of the limitations of claim 40. Woock does not teach. Keirse further teaches:
Wherein each chain link has a central recess. (See Fig. 2a #21b); [0044]
It would have been obvious to one of ordinary skill within the art at the time of filing to the chain links of Woock, to incorporate an abrasive surface, as taught by Keirse, in order to gain the advantages of groomed chicken beaks.
Allowable Subject Matter
Claim 50 is allowed.
Claims 39 and 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BARES EDWARD F et al. (US 3159142 A); animal feeder which runs an endless conveyor in mutually adjacent form.
Rust; Marcus D. (US 20160353713 A1); avian beak trimming device with abrasive chain links.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644